 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508 Rosedale Fabricators, LLC and United Steelworkers of America, Local Union No. 250, AFLŒCIO, CLC.  Case 26ŒCAŒ21187 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH  The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to file an answer to the consolidated complaint and compliance specification.  On a charge and an amended charge filed by the Union on April 21 and May 9, 2003, respectively, the General Counsel issued the consolidated complaint and compliance specification on June 30, 2003, against Rosedale Fabricators, LLC (Respondent), alleging that it has violated Section 8(a)(1) and (5) of the Act.  The Re-spondent failed to file an answer. On August 22, 2003, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On August 28, 2003, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown. Similarly, Section 102.56 of the Board™s Rules and Regulations provides that the allegations in a compli-ance specification will be taken as true if an answer is not filed within 21 days from service of the compliance speci-fication.  In addition, the consolidated complaint and compliance specification affirmatively stated that unless an answer was filed by July 21, 2003, all the allegations in the consolidated complaint and compliance specifica-tion could be considered admitted.  Further, the undis-puted allegations in the General Counsel™s motion dis-close that the Region, by letter dated August 14, 2003, notified the Respondent™s attorney in bankruptcy, Craig M. Geno, that unless an answer was received by August 18, 2003, a Motion for Default Judgment would be filed.2                                                                                                                                                         1  The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the consoli-dated complaint and compliance specification.  Accordingly, we con-strue the General Counsel™s motion as a motion for default judgment. 2 The General Counsel™s motion indicates that the Respondent has filed a petition for bankruptcy.  It is well established that the institution Nevertheless, the Respondent did not file an answer to the consolidated complaint and compliance specification. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Default Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Mississippi limited liability company with an office and place of business in Rosedale, Mississippi, has been engaged in the manufacture of cabinets.  During the 12-month pe-riod ending December 31, 2002, the Respondent, in con-ducting its business operations described above, sold and shipped from its Rosedale, Mississippi facility goods valued in excess of $50,000 directly to points located outside the State of Mississippi.  We find that the Re-spondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that United Steelworkers of America, Local Union No. 250, AFLŒCIO, CLC (Union), is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the following individuals held the positions set forth opposite their names and have been supervisors of the Respondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Section 2(13) of the Act: James L. Perry  Owner Sylvester Jackson  Supervisor The following employees of the Respondent (the unit), constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act: All production and maintenance employees including truck drivers, lead persons, and regular part-time em-ployees employed at Respondent™s Rosedale, Missis-sippi plant, excluding all office clerical employees, shipping clerks, professional employees, technical em-ployees, tool makers, apprentice tool makers, drafts-man-chemist, and mold-maker, guards, foremen, assis-tant foremen, and supervisors as defined by the Act.   of bankruptcy proceedings does not deprive the Board of jurisdiction or authority to entertain and process an unfair labor practice case to its final disposition.  See, e.g., Cardinal Services, 295 NLRB 933 fn. 2 (1989), and cases cited there.  Board proceedings fall within the excep-tion to the automatic stay provisions for proceedings by a governmental unit to enforce its police or regulatory powers.  See id; NLRB v. 15th Avenue Iron Works, 964 F.2d 1336, 1337 (2d Cir. 1992).  Accord: Aherns Aircraft, Inc. v. NLRB, 703 F.2d 23 (1st Cir. 1983). 340 NLRB No. 67  ROSEDALE FABRICATORS, LLC 509Since about December 16, 19
74, and at all material 
times, the Union has been th
e designated exclusive col-
lective-bargaining representative of the unit and since 
then has been recognized as
 the representative by the 
Respondent.  This recognitio
n has been embodied in suc-
cessive collective-bargaining 
agreements, the most recent 
of which is effective from March 5, 2002, through July 
30, 2005. At all times since about December 16, 1974, based on 
Section 9(a) of the Act, the 
Union has been the exclusive 
collective-bargaining representative of the unit. 
In about November 2002, the Respondent closed its 
business operations and terminated the employment of 
all unit employees. 
The subject set forth above relates to wages, hours, and 
other terms and conditions of employment of the unit and 

is a mandatory subject for the purposes of collective bar-
gaining. 
The Respondent engaged in the conduct described 
above without prior notice to the Union and without af-

fording the Union an opportunity to bargain with the 
Respondent with respect to the effects of this conduct. 
CONCLUSION OF LAW 
By failing to notify the Union of its decision to close 
its Rosedale facility, and by failing to give the Union an 
opportunity to bargain over th
e effects of that decision, 
the Respondent has engaged in unfair labor practices 
affecting commerce within 
the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. 
To remedy the Respondent™s unlawful failure and re-
fusal to notify and bargain with the Union about the ef-
fects of the Respondent™s decision to close its Rosedale 
facility, we shall order the Respondent to bargain with the 
Union, on request, about the effects of that decision. Be-
cause of the Respondent™s unlawful conduct, however, the 
terminated unit employees have been denied an opportu-

nity to bargain through their 
representative at a time when 
the Respondent might still have been in need of their ser-
vices and a measure of bala
nced bargaining power ex-
isted. Meaningful bargaining cannot be assured until 
some measure of bargaining power is restored to the Un-
ion.  A bargaining order alone,
 therefore, is not an ade-
quate remedy for the unfair labor practices committed. 
Accordingly, we deem it nece
ssary, in order to ensure 
that meaningful bargaining occurs and to effectuate the 
policies of the Act, to acco
mpany our Order with a lim-
ited backpay requirement designed both to offset some of 

the losses suffered by the em
ployees as a result of the 
violations and to recreate in some practicable manner a 
situation in which the parties™ bargaining position is not 
entirely devoid of economic consequences for the Re-
spondent.  We shall do so by ordering the Respondent to 
pay backpay to the terminated unit employees in a man-
ner similar to that required in 
Transmarine Navigation 
Corp.
, 170 NLRB 389 (1968), as clarified in 
Melody 
Toyota
, 325 NLRB 846 (1998). 
Pursuant to 
Transmarine
, the Respondent normally 
would be required to pay its terminated unit employees 
backpay at the rate of their normal wages when last in the 
Respondent™s employ from 5 days after the date of this 
Decision and Order until occurrence of the earliest of the 
following conditions: (1) the Respondent bargains to 
agreement with the Union on those subjects pertaining to 
the effects of the closing of the Rosedale facility on unit 
employees; (2) a bona fide impasse in bargaining; (3) the 
failure of the Union to request bargaining within 5 busi-
ness days after receipt of this Decision and Order, or to 
commence negotiations within 5 days after receipt of the 
Respondent™s notice of its desire to bargain with the Un-
ion; or (4) the Union™s subsequent failure to bargain in 
good faith. 
Transmarine
 provides that the sum paid to any em-
ployee may not exceed the amount the employee would 
have earned as wages from the date on which the Re-
spondent terminated its operations, to the time the em-
ployee secured equivalent employment elsewhere, or the 

date on which the Respondent shall have offered to bar-
gain in good faith, whichever occurs sooner.  But, 
Trans-marine further provides that the sum paid to any em-
ployee shall not be less than the employee would have 
earned for a 2-week period at the rate of his normal wages 

when last in the Respondent™s employ. Backpay for these 
purposes is typically based on earnings which the termi-
nated unit employees would no
rmally have received dur-
ing the applicable period, less any interim earnings, and is 
computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Here, in view of the Respondent™s bankruptcy and ces-
sation of operations, the General Counsel, in the compli-
ance specification seeks only the minimum 2 weeks of 
backpay due the terminat
ed unit employees under 
Transmarine
.  Appendix A to the compliance specifica-
tion sets forth the amount 
due each employee based on 
40 hours of work per week.  We shall grant the General 
Counsel™s request and order the Respondent to pay the 
employees the amounts shown in Appendix A to the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510 compliance specification, with interest as prescribed in 
New Horizons for the Retarded
, supra.  
Further, in view of the fact that the Rosedale facility is 
currently closed, we shall order the Respondent to mail a 
copy of the attached notice to
 the Union and to the last 
known addresses of the unit employees, in order to in-
form them of the outcome of this proceeding. 
ORDER The National Labor Relations Board orders that the 
Respondent, Rosedale Fabri
cators, LLC, Rosedale, Mis-
sissippi, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing to give United Steelworkers of America, 
Local Union No. 250, AFLŒCIO, CLC, prior notice of its 

decision to close its Rosedale facility and an opportunity 
to bargain over the effects of
 that decision on the unit employees.  The unit consists of the following employees: 
All production and maintenance employees including 
truck drivers, lead persons, and regular part-time em-
ployees employed at Respondent™s Rosedale, Missis-
sippi plant, excluding all office clerical employees, 
shipping clerks, professional employees, technical em-
ployees, tool makers, apprentice tool makers, drafts-
man-chemist, and mold-maker, guards, foremen, assis-

tant foremen, and supervisors as defined by the Act. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with the Union over the effects 
on unit employees of its decision to close the Rosedale 

facility, and reduce to writing and sign any agreement 
reached as a result of such bargaining. 
(b) Make whole the individuals named in the compli-
ance specification by paying them the amounts specified 

therein, with interest
 as prescribed in 
New Horizons for 
the Retarded
, supra, minus tax withholdings required by 
Federal and State laws.  The total amount set forth in the 
specification is: $26,396.80. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(d) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense, and after being signed 
by the Respondent™s authori
zed representative, signed 
and dated copies of the attached notice marked ﬁAppen-

dixﬂ
3 to the Union and to all unit employees employed at 
the Rosedale facility on or after November 2002. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT fail to give United Steelworkers of 
America, Local Union No. 250, AFLŒCIO, CLC, prior 
notice of a decision to close our facility and an opportu-
nity to bargain over the effects of that decision on the 
employees in the following unit:  
All production and maintenance employees including 

truck drivers, lead persons, and regular part-time em-
ployees employed at Respondent™s Rosedale, Missis-
sippi plant, excluding all office clerical employees, 
shipping clerks, professional employees, technical em-

ployees, tool makers, apprentice tool makers, drafts-
man-chemist, and mold-maker, guards, foremen, assis-
tant foremen, and supervisors as defined by the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with United Steel-
workers of America, Local
 Union No. 250, AFLŒCIO, 
CLC, over the effects of the closure of our facility on the 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ROSEDALE FABRICATORS, LLC 511unit employees, and put in writing and sign any agree-ment reached as a result of such bargaining. WE WILL pay unit employees backpay in the amounts set forth next to their names in Appendix A to the com-pliance specification, plus interest, minus tax withhold-ings required by Federal and State laws. ROSEDALE FABRICATORS, LLC    